Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000588
                                                         10-OCT-2016
                                                         08:10 AM

                          SCWC-12-0000588


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


           SCOTT YANG, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000588; CR. NO. 10-1-0899)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

       Circuit Judge Kuriyama, in place of Wilson, J., recused)


          Petitioner/Defendant-Appellant Scott Yang’s application

for writ of certiorari filed on August 30, 2016, is hereby

accepted and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai'i, October 10, 2016.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Christine E. Kuriyama